—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Lifson, J.), dated October 6, 2000, as referred the defendant’s application for maintenance and an award of an attorney’s fee to the Family Court, Suffolk County, for a hearing.
Ordered that the appeal is dismissed, with costs, as the portion of the order appealed from is not appealable as of right and leave to appeal has not been granted (see, Palma v Palma, 101 AD2d 812). Friedmann, J. P., Goldstein, Feuerstein and Crane, JJ., concur.